FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50450

               Plaintiff - Appellee,             D.C. No. 3:13-cr-04121-LAB

 v.
                                                 MEMORANDUM*
DANIEL REYES-ZARATE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Daniel Reyes-Zarate appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reyes-Zarate contends that the district court erred in applying a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his prior conviction

under California Penal Code § 211 is not a crime of violence. Reyes-Zarate’s

argument is foreclosed. See United States v. Flores-Mejia, 687 F.3d 1213, 1216

(9th Cir. 2012) (a conviction under California Penal Code § 211 is a categorical

crime of violence); see also Miller v. Gammie, 335 F.3d 889, 893 (9th Cir. 2003)

(en banc) (three-judge panel is bound by circuit precedent unless that precedent is

“clearly irreconcilable” with intervening higher authority).

      AFFIRMED.




                                          2                                   14-50450